Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/309,173 which was filed on 12/12/2018 and is a 371 of PCT/JP2017/022441 filed 6/19/2017. 

Response to Amendment
	In the reply filed 8/27/2021, claims 1, 10, and 13-14 have been amended.  Claim 9 has been cancelled and no new claims have been added.  Accordingly claims 1, 5, 7-8, and 11-14 stand pending.		 

Response to Arguments
Applicant's arguments filed 8/27/2021 have been fully considered but are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 5, 7-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US2002/0099685), hereinafter Takano, in view of Chitiveli et al. (US2011/0004609), hereinafter Chitiveli, Dhoopar et al. (US2014/0280068), hereinafter Dhoopar, Taylor et al. (US2009/0271762), hereinafter Taylor, and Hornkvist et al. (US2015/0347519), hereinafter Hornkvist.

Regarding Claim 1:
Takano teaches:
An information analysis system comprising: a memory (Takano, figure 2, note memory); and 
at least one processor coupled to the memory (Takano, figure 2, note CPU), 
the processor performing operations, the operations comprising: acquiring, by searching for search information related to a search target in any one of information sources, a search result related to the search information, and, by using the acquired search result as the search information, further acquiring the search result related to the search information from any one of the information sources again (Takano, abstract, claim 1, [0090], note searching for a search target and using the result for a subsequent search in the same or other information sources); 
acquiring a plurality of the search results related to the search information from a plurality of the information sources again by using the same acquired search result as the search information (Takano, abstract, [0003, 0011], note searching multiple information sources with a single query and using all or a part of the search results 
determining usefulness of the search result, based on the evaluation with respect to the search result (Takano, [0067, 0089], note calculating a relevance score is interpreted as determining usefulness based on the evaluation); 
calculating a score indicating the usefulness of the search result (Takano, [0067], note calculating a relevance score);
displaying at least part of one or more of the search results, based on the score (Takano, [0061, 0066-0068], note display the search results based on the relevancy score).
While Takano teaches displaying at least part of one or more search results based on the score, Takano doesn’t specifically teach the user interface comprising a useful button, a non-display button, a display button, and a redisplay button.  Takano also doesn’t teach increasing the score responsive to the useful button, the display button, or the redisplay button being depressed; decreasing the score responsive to the non-display button being depressed; calculating a first distance between the search information and the search result related to one of the search information, based on a number of times of a search executed in any one of the information sources during a period from execution of a search related to the search information to acquisition of the search result related to one of the search information; controlling whether to display the search result, based on the first distance related to the search result and the score indicating the usefulness of the search result; however, Chitiveli is in the same field of endeavor, information retrieval, and Chitiveli teaches:

calculating a score indicating the usefulness of the search result (Chitiveli, figure 4, [0030-0032, 0038], note user feedback for determining if the items in the search result were useful or not; note similarity score based on user feedback and usefulness training classifier),
displaying at least part of one or more of the search results, based on the score, and an operation interface being a user interface used for an evaluation of the usefulness with respect to the search result and displays a useful button, a non-display button, a display button, and a redisplay button (Chitiveli, figure 4, [0026-0028, 0030-0033], note adding/including/re-ranking documents above the threshold; note displaying the improves search results to the user; note acquiring the user feedback via an operation interface used by the user.  Note the checkboxes for selecting relevant results are interpreted as a useful button, the checkboxes for selecting irrelevant results are interpreted as a non-display button, the option to execute the query is interpreted as a display button, and the “improve these search results based on the selected relevant documents” may be interpreted as the redisplay button”),
increasing the score responsive to the useful button, the display button, or the redisplay button being depressed (Chitiveli, figure 4, [0026-0029, 0030-0033], note user feedback for determining if the items in the search result were useful or not, note useful/relevant feedback increases the similarity score and irrelevant feedback decreases the score).

controlling whether to display the search result, based on the score indicating the usefulness of the search result (Chitiveli, figure 4, [0030-0033, 0038], note documents falling below the threshold may be excluded from the search results, e.g. not displayed to the user; note similarity score based on user feedback and usefulness training classifier).  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Chitiveli as modified because this would improve the relevancy of search results (Chitiveli, abstract, [0005]). 
While Takano as modified teaches calculating relevancy scores for the search results and controlling wither to display the results based on those scores, Takano as modified doesn’t specifically teach calculating a first distance between the search information and the search result related to one of the search information, based on a number of times of a search executed in any one of the information sources during a period from execution of a search related to the search information to acquisition of the search result related to one of the search information; controlling whether to display the search result, based on the first distance related to the search result and the score indicating the usefulness of the search result; however, Dhoopar is in the same field of endeavor, information retrieval, and Dhoopar teaches: 

controlling whether to display the search result, based on the first distance related to the search result and the score indicating the usefulness of the search result (Dhoopar, [0118-0119, 0122], note performing similarity analysis and calculating a similarity score between the query result of the current query to all the query results from the pattern graph which is based on the distance of the query to the results; note removing irrelevant results that are below the similarity score threshold.  The similarity score is based off of more than just the distance and when combined with the previously cited references would include the score indicating the usefulness of the search result).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Dhoopar as modified because this would improve the search results returned and improve the speed at which the desired result is obtained (Dhoopar, [0003-0005]).
While Takano as modified teaches evaluating search results, Takano as modified doesn’t specifically teach the operations further comprise: determining whether a search related to the information source can be executed, based on limiting information 
the operations further comprise: determining whether a search related to the information source can be executed, based on limiting information indicating an execution condition for the search permissible to the information source, the limiting information being set with respect to the information source, and usage history information indicating an execution history of the search in the information source (Taylor, [0054], note limiting the number of queries made per session; note stopping execution when the query limit has been reached; note query count of a session is interpreted as usage history of that session indicating execution history); 
controlling whether to acquire the search result from the19Docket No. J-18-0235 information source, based on a determination result in determining whether the search related to the information source can be executed (Taylor, [0054], note limiting the number of queries made per session; note stopping execution when the query limit has been reached); and 
updating the usage history information when acquiring the search result from the information source (Taylor, [0054], note limiting the number of queries made per 
The usage history information is a used time (Taylor, [0084], note tracking session data which is interpreted as a used time);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Taylor as modified because this would improve system performance by reducing resource strain on the information sources or prevent overage billing (Taylor, [0003, 0052]).
While Takano as modified teaches usage history information, Takano as modified doesn’t specifically teach the limiting information is a time limit.  However, Hornkvist is in the same field of endeavor, information retrieval, and Hornkvist teaches: 
The usage history information is a used time and the limiting information is a time limit (Hornkvist, [0032, 0132], note the search sessions are divided up into time-limited sessions that are tracked and limited by time.  When combined with the previously cited references this would be for the execution conditions of the search as taught previously).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hornkvist as modified because this would improve system security and performance (Hornkvist, [0032]).

Regarding Claim 5:

Takano as modified further teaches:
wherein the search result is displayed when the score is greater than or equal to the first distance (Chitiveli, figure 4, [0031-0032, 0038], note documents falling below the threshold may be excluded from the search results, e.g. not displayed to the user, and when they are above the threshold they are kept/added to the improved search result and displayed to the user; note the threshold may be a similarity score threshold or configured by the user and when combined with the other references the threshold may be the similarity score taught by Dhoopar which is based on the distance) (Dhoopar, [0118-0119, 0122], note performing similarity analysis and calculating a similarity score between the query result of the current query to all the query results from the pattern graph which is based on the distance of the query to the results; note removing irrelevant results that are below the similarity score threshold.  The similarity score is based off of more than just the distance and when combined with the previously cited references would include the score taught by Takano to determine irrelevant results to remove).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Chitiveli as modified because this would improve the relevancy of search results (Chitiveli, abstract, [0005])  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Dhoopar as 

Regarding Claim 7:
Takano as modified shows the system as disclosed above;
Takano as modified further teaches:
wherein the operation interface is further an interface for an instruction to change a display state of the search result (Chitiveli, figure 4, [0026, 0030-0031, 0033, 0038], note displaying the improves search results to the user; note acquiring the user feedback via an operation interface used by the user and instructions to change the search results), and 
the operations further comprise: based on the instruction accepted through the operation interface, decreasing the score when the instruction to set the displayed search result to non-display is given, and increasing the score when the instruction to display the non-displayed search result is given (Chitiveli, abstract, figure 4, 0026, [0028-0029, 0031-0032], note user feedback for determining if the items in the search result were useful or not, note useful/relevant feedback increases the similarity score and irrelevant feedback decreases the score. While Chitiveli doesn’t specifically state setting a result to non-display or display Chitiveli does teach indicating whether a given result is relevant or not relevant with the option to “improve these search results based on the selected relevant documents”.  Since the non-relevant results are no longer displayed in the improved search, marking results as relevant or not relevant is interpreted as marking them as displayed or non-displayed).  


Regarding Claim 8:
Takano as modified shows the system as disclosed above;
Takano as modified further teaches:
wherein the operations further comprise: calculating a second distance between the search information and the search result, based on a number of times of searches executed on any one of the information sources until the search result is acquired (Dhoopar, claim 10, figure 2 and 3A, [0012-0013, 0079], note calculating scores based on the distance from the matched query to the end query which is interpreted as a distance from the query to the search result since the end query is the query that indicates a successful session; note this is done for each session therefore a second distance is calculated as well); 
when the score is greater than or equal to the second distance, repeatedly, by using the search result as the search information, acquiring the search result related to the search information from any one of the information sources (Chitiveli, figure 4, [0031-0032, 0038], note results above the threshold are kept/added to the improved search results; note the threshold may be a similarity score threshold or configured by the user and when combined with the other references the threshold may be the similarity score taught by Dhoopar which is based on the distance) (Dhoopar, [0118-
when the score is less than the second distance, ending a search related to the search result (Chitiveli, figure 4, [0031-0032, 0038], note documents falling below the threshold may be excluded from the search results, e.g. not displayed to the user; note the threshold may be a similarity score threshold or configured by the user and when combined with the other references the threshold may be the similarity score taught by Dhoopar which is based on the distance) (Dhoopar, [0118-0119, 0122], note performing similarity analysis and calculating a similarity score between the query result of the current query to all the query results from the pattern graph which is based on the distance of the query to the results; note removing irrelevant results that are below the similarity score threshold).  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Chitiveli as modified because this would improve the relevancy of search results (Chitiveli, abstract, [0005])  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Dhoopar as modified because this would improve the search results returned and improve the speed at which the desired result is obtained (Dhoopar, [0003-0005]).

Regarding Claim 10:
Takano as modified shows the system as disclosed above;
Takano as modified further teaches:
wherein the limiting information at least includes time limit information being information indicating a period, and search count limit information being information indicating a number of times of executable searches related to the information source during the period (Taylor, [0054], note limiting the number of queries made per trip, e.g. session),
the usage history information chronologically includes at least information by which a time when the search related to the information source is executed can be identified (Taylor, [0044, 0054], note limiting the number of queries made per session, which means usage history information, e.g. query count for that session, includes information to indicating the query was executed in that session, e.g. time information; note logging time of activities), and 
the operations further comprise: acquiring, from the usage history information, the search executed in the information source in the period indicated by the time limit information, the period preceding a timing when executing the search in the information source, and when a count of the search is less than the count indicated by the search count limit information, determining that the search related to the information source can be executed (Taylor, [0054], note limiting the number of queries made per session; note stopping execution when the query limit has been reached for that session which means that during that session when the query count is below the limit it was determined that the query does not exceed the limit and the query can be executed).  


Regarding Claim 11:
Takano as modified shows the system as disclosed above;
Takano as modified further teaches:
wherein the operations further comprises: storing the score (Chitiveli, [0023], note the storage includes the user feedback and similarity scores); and
when the score is greater than or equal to the first distance related to the search result, displaying the search result (Chitiveli, figure 4, [0031-0032, 0038], note documents falling below the threshold may be excluded from the search results, e.g. not displayed to the user, and when they are above the threshold they are kept/added to the improved search result and displayed to the user; note the threshold may be a similarity score threshold or configured by the user and when combined with the other references the threshold may be the similarity score taught by Dhoopar which is based on the distance) (Dhoopar, [0118-0119, 0122], note performing similarity analysis and calculating a similarity score between the query result of the current query to all the query results from the pattern graph which is based on the distance of the query to the results; note removing irrelevant results that are below the similarity score threshold.  The similarity score is based off of more than just the distance and when combined with 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Chitiveli as modified because this would improve the relevancy of search results (Chitiveli, abstract, [0005])  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Dhoopar as modified because this would improve the search results returned and improve the speed at which the desired result is obtained (Dhoopar, [0003-0005]).

Regarding Claim 12:
Takano as modified shows the system as disclosed above;
Takano as modified further teaches:
wherein, the operations further comprise: inhibiting display of the search result being already displayed (Chitiveli, figure 4, [0026, 0028, 0030-0031, 0033, 0038], note acquiring user feedback and marking search results as not relevant, note documents falling below the threshold may be excluded from the search results, e.g. inhibiting display of the displayed search result in the improves search results).  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Chitiveli as modified because this would improve the relevancy of search results (Chitiveli, abstract, [0005]). 

Claim 13 discloses substantially the same limitations as claim 1 respectively, except claim 13 is directed to a method while claim 1 is directed to a system. Therefore claim 13 is rejected under the same rationale set forth for claim 1.

Claim 14 discloses substantially the same limitations as claim 1 respectively, except claim 14 is directed to a non-transitory computer-readable recording medium while claim 1 is directed to a system. Therefore claim 14 is rejected under the same rationale set forth for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zukovsky et al. (US2013/0297590) teaches user evaluation buttons for search results;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                             12/3/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152